Citation Nr: 1438976	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-17 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a gynecological disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel








INTRODUCTION

The Veteran had active service from January 12, 1988, to February 11, 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In June 2013, the Board remanded the claim to afford the Veteran a VA examination.  The case has since returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  Chronic pelvic inflammatory disease (PID) pre-existed the Veteran's active military service.  

2.  With resolution of any doubt in the Veteran's favor, her pre-existing chronic PID permanently increased in severity during her period of active service.

3.  During the pendency of the appeal, the Veteran underwent a sub-total hysterectomy due, in part, to chronic pelvic pain.

4.  The medical evidence does not relate the Veteran's endometriosis to her active service.  


CONCLUSION OF LAW

The criteria for establishing service connection for chronic PID, or residuals thereof, are met.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.306 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  In this decision the Board grants service connection for chronic PID.  As such action represents a complete allowance of the Veteran's appeal, no further discussion of VA's duties to notify and to assist is necessary.


Pertinent Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology but only applies to those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In this case, the Veteran's gynecologic disability is not classified as a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  Where there is "clear and unmistakable" evidence that the injury or disease claimed pre-existed service and was not aggravated during service, the presumption of soundness does not attach.  Id.  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3. 

In this case, the Veteran reported on a November 1987 induction examination report that she had been treated for "a female disorder" and a "tumor, growth, cyst, [or] cancer."   The November 1987 examiner indicated that the Veteran had a fixed uterus with pelvic adhesions and a history of a cyst on her left ovary.  

On January 12, 1988, the Veteran was diagnosed with chronic PID and issued a physical profile for such disability.  The imposed limitations were no crawling, stooping, running, jumping, marching, mandatory strenuous physical activity, or handling of heavy weapons.

On January 25, 1988, the Veteran had a gynecology consultation due to vaginal complaints.  She was instructed on the importance of taking medication for PID.

On January 28, 1988, the Veteran presented for a follow-up appointment during which she reported continued left pelvic pain which was not responding to the medication.   

After one month of active duty, she was discharged for failing to meet the procurement medical fitness standards.  See Form DD 214.

In February 1988, the Veteran sought service connection for a kidney infection.  Her claim was denied, with VA finding in pertinent part that the diagnosed PID was shown to have pre-existed service.  See May 1988 rating decision.

Post-service, in 1990, the Veteran sought treatment for pelvic pain and was diagnosed with endometriosis.  She underwent laparoscopic vaporization of endometriosis in her pelvis and lysis of scar tissue bands.  She underwent such procedure again in 2006.  

In May 2006, she underwent a laparoscopy with resection of a ruptured right ovarian cyst, vaporization of endometriosis, and lysis of pelvic adhesions.

In November 2008, the Veteran's underwent left salpingo-oophorectomy and vaporization of endometriosis due to chronic left lower quadrant pain, endometriosis stage IV, menorrhagia, severe dysmenorrhea, left ovarian endometrioma and multiple pelvic bowel adhesions.

The Veteran filed a claim of service connection for endometriosis in July 2009. 

In 2010, she underwent a sub-total hysterectomy due to chronic pelvic pain and endometriosis.

She was afforded a VA examination in January 2010.  The examiner diagnosed the Veteran with endometriosis based on private treatment records supplied during the examination.  The examiner opined that the endometriosis pre-existed service and was aggravated by service.  This opinion is inadequate however, as the examiner did not provide reasoning for his conclusions and did not have an opportunity to review the Veteran's claims file.  The RO therefore requested an addendum.

In April 2011, another VA examiner also determined that the Veteran's endometriosis pre-existed service, but stated that "endometriosis is a chronic condition [that] flares [only] during menstruation."  The examiner observed that the Veteran's condition would have only been a temporary flare-up, and thus it was not permanently aggravated by her service.

However, because of the divergent opinions of the above-noted VA examiners, the Board remanded the claim in June 2013 to request an additional VA examination and medical opinion.  

In response, the Veteran was afforded an additional examination in October 2013 by a physician certified by the American Board of Obstetrics and Gynecology in the specialty of obstetrics and gynecology.  The purpose of the examination was to ascertain whether the Veteran's endometriosis was a result of any in-service incident or whether she had endometriosis that pre-existed service and was aggravated by service.

After interviewing and examining the Veteran, the October 2013 examiner responded to the Board's questions.  The examiner was unable to state that the "dissolved" left ovarian cyst noted during the Veteran's induction examination represented the presence of endometriosis.  The examiner explained that the "dissolved" left ovarian cyst was a benign physiological follicular cyst common in young women and usually regresses or "dissolves" spontaneously without medical or surgical treatment.  

The examiner stated that a definite diagnosis of endometriosis can be made only through histological examination which reveals both endometrial glands and stroma.  The examiner noted that a laparoscopy performed at the Providence-St. Margaret Health Center in May 1990 provided credible evidence of the Veteran's endometriosis.  He further stated that, prior to May 1990, there is no credible diagnosis of endometriosis, and even if there were, he found no research or theory as to the pathogenesis of endometriosis that supports the claim that physical activity aggravates the condition; it was noted that the pathogenesis of endometriosis has not been definitively established.  Ultimately, the examiner concluded that a temporal nexus does not exist between the Veteran's military service in 1988 and her diagnosis of endometriosis rendered in 1990.

Nonetheless, the October 2013 VA examiner confirmed that there is credible medical documentation to support the diagnosis of chronic PID prior to, and during, military service.  The Board finds this opinion persuasive in deciding the claim.  

The question then becomes whether the Veteran's chronic PID clearly and unmistakably was not aggravated during service.  Further development could be undertaken in an effort to answer this question.  However, in light of the lay evidence, the in-service gynecologic consultation and treatment for chronic PID, the physical profile for chronic PID, and the subsequent Medical Board determination to discharge the Veteran based on chronic PID, and with resolution of any doubt in the Veteran's favor, her PID worsened during military service.

The Board further finds that the presumption of aggravation during service has not been rebutted.  In this regard, the evidence does not clearly and unmistakably show that the increase in PID was due to the natural progression of the disease as required by 38 U.S.C.A. § 1153.  As noted, the increase in chronic PID prompted further investigation which ultimately resulted in the Veteran's discharge from service.  

In addition, the Board notes that the sub-total hysterectomy in 2010 was indicated, in part, due to chronic pelvic pain.  The criteria for service connection for chronic PID have been approximated.  

The Board presently grants the claim under the benefit of the doubt doctrine - specifically as to the presence of a disability. However, the Board expresses no opinion regarding the severity of the disorder. The specific residuals of what appears to be a chronic disorder are unclear as during the October 2013 VA examination, she indicated that she was free of pelvic pain after undergoing the hysterectomy.  

While it may impact whether a compensable evaluation may be awarded, this is not the question presently before the Board.  See Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as, although related, each having a distinct meaning as specified by Congress).  The question of the level of disability is deemed to be a rating issue and does not preclude the grant of service connection in this decision.  The RO will assign an appropriate disability rating on receipt of this decision.  

ORDER

Service connection for chronic PID, or residuals thereof, is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


